EXHIBIT 10.2

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This Third Amendment to Credit Agreement (this “Third Amendment”) is made as of
this 29th day of July, 2009 by and among:

 

THE CHILDREN’S PLACE RETAIL STORES, INC., a Delaware corporation, for itself and
as agent (in such capacity, the “Lead Borrower”) for the other Borrowers party
hereto;

 

the BORROWERS party hereto;

 

the GUARANTORS party hereto;

 

the LENDERS party hereto; and

 

WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent and
Swing Line Lender;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of
July 31, 2008 (as amended, modified, supplemented or restated and in effect from
time to time, the “Credit Agreement”), by and among (i) the Borrowers, (ii) the
Guarantors, (iii) the Lenders, and (iv) Wells Fargo Retail Finance, LLC, as
Administrative Agent, Collateral Agent and Swing Line Lender; and

 

WHEREAS, the Lead Borrower has informed the Agent that it intends to prepay
certain Indebtedness and repurchase certain of its capital stock and has
requested that the Agents and the Required Lenders waive certain provisions of
the Credit Agreement with respect to such prepayment and repurchase, and the
Agents and the Required Lenders are willing to waive such provisions subject to
the terms and conditions set forth herein; and

 

WHEREAS, the Loan Parties, the Agents and the Lenders have agreed to amend
certain terms and conditions of the Credit Agreement as set forth herein.

 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.                                       DEFINITIONS.  ALL CAPITALIZED TERMS
USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE SAME MEANING HEREIN AS IN
THE CREDIT AGREEMENT.


 


2.                                       AMENDMENTS TO ARTICLE I.  THE
PROVISIONS OF ARTICLE I OF THE CREDIT AGREEMENT ARE HEREBY AMENDED BY ADDING THE
FOLLOWING NEW DEFINITIONS THERETO IN APPROPRIATE ALPHABETICAL ORDER AS FOLLOWS:

 

1

--------------------------------------------------------------------------------


 

“2009 Capital Stock Repurchase” means that certain repurchase by the Lead
Borrower of 2,451,315 shares of common stock of the Lead Borrower from Ezra
Dabah and the other Sellers party to the 2009 Capital Stock Repurchase
Agreement.

 

“2009 Capital Stock Repurchase Agreement” means that certain Securities Purchase
Agreement dated as of July 29, 2009 by and between the Lead Borrower, Ezra Dabah
and the other Sellers party thereto.

 

“Applicable Commitment Fee Percentage” means the applicable percentage set forth
in the grid below:

 

Average daily Total
Outstandings for the
immediately preceding month

 

Applicable Commitment Fee
Percentage

 

 

 

 

 

Greater than or equal to $100,000,000

 

0.50

%

 

 

 

 

Less than $100,000,000

 

0.75

%

 


3.                                       AMENDMENT TO ARTICLE II.  THE
PROVISIONS OF SECTION 2.09(A) OF THE CREDIT AGREEMENT ARE HEREBY AMENDED BY
DELETING “0.25%” ON THE THIRD LINE THEREOF AND BY ADDING “THE APPLICABLE
COMMITMENT FEE PERCENTAGE” IN ITS STEAD.


 


4.                                       AMENDMENTS TO ARTICLE VII.  THE
PROVISIONS OF ARTICLE VII OF THE CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


(A)                                  SECTION 7.06 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING “AND” AT THE END OF CLAUSE (C) THEREOF, BY
RELETTERING CLAUSE (D) AS CLAUSE (E), AND BY ADDING THE FOLLOWING NEW CLAUSE
(D) THERETO:


 


“(D)         THE LEAD BORROWER MAY MAKE THE 2009 CAPITAL STOCK REPURCHASE
CONSUMMATED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE 2009 CAPITAL
STOCK REPURCHASE AGREEMENT; PROVIDED THAT, NO PROCEEDS RECEIVED FROM ANY CREDIT
EXTENSIONS SHALL BE USED TO MAKE THE 2009 CAPITAL STOCK REPURCHASE; AND PROVIDED
FURTHER THAT ALL SHARES OF STOCK REPURCHASED BY THE LEAD BORROWER PURSUANT TO
THE 2009 CAPITAL STOCK REPURCHASE AGREEMENT SHALL BE PERMANENTLY RETIRED BY THE
LEAD BORROWER.  AS A RESULT OF THE FOREGOING CONSENT, THE AGENTS AND THE LENDERS
HEREBY CONFIRM THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED UNDER
SECTION 8.01(S) OF THE CREDIT AGREEMENT AS A RESULT OF THE OCCURRENCE OF ANY
“EVENT OF DEFAULT” UNDER THE NOTE DOCUMENTS DUE TO THE LEAD BORROWER’S ENTERING
INTO THE 2009 CAPITAL STOCK REPURCHASE AGREEMENT AND PERFORMING ITS

 

2

--------------------------------------------------------------------------------


 


OBLIGATIONS THEREUNDER, SO LONG AS THE 2009 CAPITAL STOCK REPURCHASE IS
CONSUMMATED AND THE NOTE OBLIGATIONS ARE PREPAID IN FULL ON OR BEFORE AUGUST 3,
2009.”


 


(B)                                 SECTION 7.18 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING “AND” AT THE END OF CLAUSE (A) THEREOF, BY DELETING
THE PERIOD AT THE END OF CLAUSE (B) THEREOF AND BY SUBSTITUTING “; AND” IN ITS
STEAD, AND BY ADDING THE FOLLOWING NEW CLAUSE (C) THERETO:


 


“(C)         THE LEAD BORROWER MAY RECEIVE INTERCOMPANY TRANSFERS OUTSIDE THE
ORDINARY COURSE OF BUSINESS FROM ITS AFFILIATES IN CANADA, ASIA AND/OR PUERTO
RICO IN AN AMOUNT NOT TO EXCEED $80,000,000 AND MAY APPLY THE PROCEEDS OF SUCH
TRANSFERS TO MAKE THE 2009 CAPITAL STOCK REPURCHASE IN ACCORDANCE WITH
SECTION 7.06(D) HEREOF.”


 


5.                                       CONSENT TO PREPAYMENT OF NOTE
OBLIGATIONS.  SECTION 7.07(B) OF THE CREDIT AGREEMENT PROVIDES, AMONG OTHER
THINGS, THAT (A) AS LONG AS THE PAYMENT CONDITIONS ARE SATISFIED, THE BORROWERS
MAY MAKE REPAYMENTS OR PREPAYMENTS OF THE NOTE OBLIGATIONS IN AN AGGREGATE
AMOUNT NOT TO EXCEED $20,000,000.00 IN ANY FISCAL YEAR, AND (B) AS LONG AS
(I) THE PAYMENT CONDITIONS ARE SATISFIED AND (II) NO PROCEEDS OF ANY CREDIT
EXTENSION ARE BEING USED TO FINANCE ALL OR ANY PORTION OF SUCH REPAYMENT OR
PREPAYMENT, THE BORROWERS MAY MAKE OTHER REPAYMENTS OR PREPAYMENTS OF THE NOTE
OBLIGATIONS IN AN AGGREGATE AMOUNT IN EXCESS OF $20,000,000.00 IN ANY FISCAL
YEAR.  THE BORROWERS HAVE REQUESTED THAT, NOTWITHSTANDING THE PROVISIONS OF
SECTION 7.07(B) OF THE CREDIT AGREEMENT TO THE CONTRARY, THE AGENT AND THE
LENDERS PERMIT THE BORROWERS TO USE THE PROCEEDS FROM CREDIT EXTENSIONS IN AN
AMOUNT NOT TO EXCEED $15,000,000 TO PREPAY THE ENTIRE OUTSTANDING AMOUNT OF THE
NOTE OBLIGATIONS.  THE BORROWERS HEREBY REPRESENT AND WARRANT TO THE AGENTS AND
THE LENDERS THAT THE BORROWERS HAVE MET ALL OTHER CONDITIONS (INCLUDING, WITHOUT
LIMITATION, THE PAYMENT CONDITIONS) SET FORTH IN SECTION 7.07(B) OF THE CREDIT
AGREEMENT FOR THE PREPAYMENT OF THE ENTIRE OUTSTANDING AMOUNT OF THE NOTE
OBLIGATIONS (OTHER THAN THE CONDITION REQUIRING THAT THE CERTIFICATE REQUIRED BY
SUCH SECTION 7.07(B) BE DELIVERED FIVE (5) DAYS PRIOR TO THE MAKING OF SUCH
PAYMENT, WHICH FIVE (5) DAY PERIOD IS HEREBY WAIVED).  PURSUANT TO THE FOREGOING
REPRESENTATION AND WARRANTY OF THE BORROWERS, SUBJECT TO THE CONDITIONS SET
FORTH IN SECTION 7 OF THIS THIRD AMENDMENT, THE AGENTS AND THE REQUIRED LENDERS
HEREBY CONSENT TO THE PREPAYMENT IN FULL OF THE NOTE OBLIGATIONS, AND HEREBY
AGREE THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN
SECTION 7.07(B) OF THE CREDIT AGREEMENT, AS LONG AS THE PAYMENT CONDITIONS HAVE
BEEN SATISFIED, THE BORROWERS MAY USE THE PROCEEDS FROM CREDIT EXTENSIONS IN AN
AMOUNT NOT TO EXCEED $15,000,000 TO PREPAY THE ENTIRE OUTSTANDING AMOUNT OF THE
NOTE OBLIGATIONS;   PROVIDED THAT SUCH PREPAYMENT SHALL BE MADE ON OR BEFORE
AUGUST 3, 2009; AND PROVIDED FURTHER THAT THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A PAYOFF LETTER FROM THE NOTE PURCHASERS ACKNOWLEDGING AND AGREEING
THAT UPON SUCH PREPAYMENT, THE NOTE OBLIGATIONS AND ALL OTHER OBLIGATIONS OF THE
LOAN PARTIES UNDER THE NOTE PURCHASE AGREEMENT SHALL BE PAID AND SATISFIED IN
FULL, THE NOTE PURCHASE

 

3

--------------------------------------------------------------------------------


 


AGREEMENT, AND ALL DOCUMENTS AND AGREEMENTS EXECUTED IN CONNECTION THEREWITH,
SHALL BE TERMINATED AND OF NO FURTHER FORCE AND EFFECT, THE LIEN OF THE NOTE
PURCHASERS ON, AND SECURITY INTEREST IN, THE ASSETS OF THE LOAN PARTIES’ SHALL
BE RELEASED AND THE NOTE PURCHASERS SHALL HAVE DELIVERED TO THE COLLATERAL AGENT
STOCK CERTIFICATES, STOCK POWERS AND OTHER NOTE PURCHASERS PRIORITY COLLATERAL
IN THE POSSESSION OF THE NOTE PURCHASERS.


 


6.                                       RATIFICATION OF LOAN DOCUMENTS; WAIVER
OF CLAIMS.


 


(A)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REMAIN IN FULL FORCE AND EFFECT.  THE LOAN PARTIES HEREBY RATIFY,
CONFIRM, AND REAFFIRM THAT ALL REPRESENTATIONS AND WARRANTIES OF THE LOAN
PARTIES CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, AS
MODIFIED BY THE REVISED SCHEDULES TO THE CREDIT AGREEMENT TO BE DELIVERED WITHIN
TEN (10) BUSINESS DAYS AFTER THE DATE HEREOF, ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


(B)                                 EACH OF THE LOAN PARTIES HEREBY ACKNOWLEDGES
AND AGREES THAT THERE IS NO BASIS OR SET OF FACTS ON THE BASIS OF WHICH ANY
AMOUNT (OR ANY PORTION THEREOF) OWED BY THE LOAN PARTIES UNDER THE LOAN
DOCUMENTS COULD BE REDUCED, OFFSET, WAIVED, OR FORGIVEN, BY RESCISSION OR
OTHERWISE; NOR IS THERE ANY CLAIM, COUNTERCLAIM, OFFSET, OR DEFENSE (OR OTHER
RIGHT, REMEDY, OR BASIS HAVING A SIMILAR EFFECT) AVAILABLE TO THE LOAN PARTIES
WITH REGARD THERETO; NOR IS THERE ANY BASIS ON WHICH THE TERMS AND CONDITIONS OF
ANY OF THE OBLIGATIONS COULD BE CLAIMED TO BE OTHER THAN AS STATED ON THE
WRITTEN INSTRUMENTS WHICH EVIDENCE SUCH OBLIGATIONS.


 


(C)                                  EACH OF THE LOAN PARTIES HEREBY
ACKNOWLEDGES AND AGREES THAT IT HAS NO OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST THE AGENTS OR ANY LENDER, OR ANY OF THEIR RESPECTIVE
AFFILIATES, PREDECESSORS, SUCCESSORS, OR ASSIGNS, OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, OR REPRESENTATIVES, WITH RESPECT TO
THE OBLIGATIONS, OR OTHERWISE, AND THAT IF THE ANY LOAN PARTY NOW HAS, OR EVER
DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST THE AGENTS OR
ANY LENDER, OR THEIR RESPECTIVE AFFILIATES, PREDECESSORS, SUCCESSORS, OR
ASSIGNS, OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, OR
REPRESENTATIVES, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, FROM THE
BEGINNING OF THE WORLD THROUGH THIS DATE AND THROUGH THE TIME OF EXECUTION OF
THIS THIRD AMENDMENT, ALL OF THEM ARE HEREBY EXPRESSLY WAIVED, AND THE EACH OF
THE LOAN PARTIES HEREBY RELEASES THE AGENTS AND EACH LENDER AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, REPRESENTATIVES, AFFILIATES,
PREDECESSORS, SUCCESSORS, AND ASSIGNS FROM ANY LIABILITY THEREFOR.


 


7.                                       CONDITIONS TO EFFECTIVENESS.  THIS
THIRD AMENDMENT AND THE CONSENT OF THE ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS SET FORTH IN SECTION 5 ABOVE SHALL NOT BE

 

4

--------------------------------------------------------------------------------


 


EFFECTIVE UNTIL EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAS BEEN FULFILLED TO
THE REASONABLE SATISFACTION OF THE ADMINISTRATIVE AGENT:


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS THIRD AMENDMENT DULY EXECUTED AND DELIVERED BY
EACH OF THE PARTIES HERETO.


 


(B)                                 ALL CORPORATE AND SHAREHOLDER ACTION ON THE
PART OF THE LOAN PARTIES NECESSARY FOR THE VALID EXECUTION, DELIVERY AND
PERFORMANCE BY THE LOAN PARTIES OF THIS THIRD AMENDMENT SHALL HAVE BEEN DULY AND
EFFECTIVELY TAKEN AND EVIDENCE THEREOF REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN PROVIDED TO THE ADMINISTRATIVE AGENT.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT THE LOAN PARTIES
HAVE MET THE PAYMENT CONDITIONS REQUIRED TO PREPAY THE NOTE OBLIGATIONS PURSUANT
TO SECTION 7.07(B) OF THE CREDIT AGREEMENT.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE REVIEWED
AND BE SATISFIED WITH THE 2009 CAPITAL STOCK REPURCHASE AGREEMENT.


 


(E)                                  THE LOAN PARTIES SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS ENTERING INTO THIS THIRD
AMENDMENT, AN AMENDMENT FEE EQUAL TO 0.50% OF THE AMOUNT OF THE COMMITMENT OF
EACH SUCH LENDER.


 


(F)                                    AFTER GIVING EFFECT TO THIS THIRD
AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


8.                                       POST CLOSING OBLIGATION. 
CONTEMPORANEOUSLY WITH THE CLOSING OF THE 2009 CAPITAL STOCK REPURCHASE, BUT IN
ANY EVENT ON OR BEFORE AUGUST 3, 2009, THE LOAN PARTIES SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN OPINION OF COUNSEL TO THE LOAN PARTIES REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT COVERING THE REPRESENTATIONS AND
WARRANTIES OF THE LEAD BORROWER SET FORTH IN SECTION 2.2(A), (B) AND (C) OF THE
2009 CAPITAL STOCK REPURCHASE AGREEMENT IN ALL MATERIAL RESPECTS.


 


9.                                       MISCELLANEOUS.


 


(A)                                  THIS THIRD AMENDMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS AND BY EACH PARTY ON A SEPARATE COUNTERPART, EACH OF WHICH
WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, AND ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO THIS THIRD AMENDMENT BY TELECOPY OR OTHER ELECTRONIC
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
OF THIS THIRD AMENDMENT.

 

5

--------------------------------------------------------------------------------


 


(B)                                 THIS THIRD AMENDMENT EXPRESSES THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY.  NO PRIOR NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY, OR OTHERWISE
AFFECT THE PROVISIONS HEREOF.


 


(C)                                  ANY DETERMINATION THAT ANY PROVISION OF
THIS THIRD AMENDMENT OR ANY APPLICATION HEREOF IS INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT AND IN ANY INSTANCE SHALL NOT EFFECT THE VALIDITY,
LEGALITY, OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER INSTANCE, OR THE
VALIDITY, LEGALITY OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS THIRD
AMENDMENT.


 


(D)                                 THE LOAN PARTIES REPRESENT AND WARRANT THAT
THEY HAVE CONSULTED WITH INDEPENDENT LEGAL COUNSEL OF THEIR SELECTION IN
CONNECTION WITH THIS THIRD AMENDMENT AND ARE NOT RELYING ON ANY REPRESENTATIONS
OR WARRANTIES OF THE AGENTS OR THE LENDERS OR THEIR COUNSEL IN ENTERING INTO
THIS THIRD AMENDMENT.


 


(E)                                  THE LOAN PARTIES SHALL PAY ALL REASONABLE
COSTS AND EXPENSES OF THE AGENTS (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES) IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION AND
DELIVERY OF THIS THIRD AMENDMENT AND RELATED DOCUMENTS.  THE LOAN PARTIES HEREBY
ACKNOWLEDGE AND AGREE THAT THE ADMINISTRATIVE AGENT MAY CHARGE THE LOAN ACCOUNT
TO PAY SUCH COSTS AND EXPENSES.


 


(F)                                    THIS THIRD AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 

[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this Third Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC., as Lead Borrower and as a Borrower

 

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Executive Vice President, Finance & Administration

 

 

 

 

 

 

 

THE CHILDREN’S PLACE SERVICES COMPANY, LLC, as a Borrower

 

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Executive Vice President, Finance & Administration

 

 

 

 

 

 

 

THE CHILDRENSPLACE.COM, INC., as a Guarantor

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

THE CHILDREN’S PLACE (VIRGINIA), LLC, as a Guarantor

 

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Senior Vice President and Treasurer

 

S-1

--------------------------------------------------------------------------------


 

 

THE CHILDREN’S PLACE CANADA HOLDINGS, INC., as a Guarantor

 

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

TWIN BROOK INSURANCE COMPANY, INC., as a Guarantor

 

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Senior Vice President and Treasurer

 

S-2

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent,
Swingline Lender and as a Lender

 

 

 

 

By:

/s/ Jennifer Blanchette

 

Name: Jennifer Blanchette

 

Title: Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Kathleen DiMock

 

Name: Kathleen DiMock

 

Title: Managing Director

 

 

 

 

 

 

 

HSBC BUSINESS CREDIT (USA) INC., as a Lender

 

 

 

 

By:

/s/ Daniel J. Williams

 

Name: Daniel J. Williams

 

Title: Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Larry Favre

 

Name: Larry Favre

 

Title: Senior Vice President

 

S-3

--------------------------------------------------------------------------------